Citation Nr: 0016849	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post traumatic 
stress disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder as a 
result of exposure to herbicides.

3. Service connection for a memory loss as a result of 
exposure to herbicides.

4.  Service connection for the residuals of a fracture of the 
ribs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A. C.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  He served in Vietnam from August 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to all 
benefits on appeal.

The veteran testified at a hearing at the RO in March 1999.  
A transcript of that hearing is in the claims folder.

A hearing officer's decision in July 1999 granted entitlement 
to a permanent and total disability for pension purposes, 
effective from February 19, 1998.


FINDINGS OF FACT

1.  A rating decision in July 1995 denied entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and for a skin disorder secondary to Agent Orange exposure.  
The veteran was notified of the denial in July 1995.  He did 
not appeal.

2.  Although some of the evidence received since the July 
1995 decision denying service connection for PTSD is new, it 
is not so significant it must be considered to fairly decide 
the merits of the claim.

3.  Although some of the evidence received since the July 
1995 decision denying service connection for a skin condition 
secondary to herbicide exposure is new, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

4.  The veteran has not presented competent medical evidence 
that any current memory loss was caused by exposure to Agent 
Orange in service.

5.  The record does not contain competent evidence of a 
current disability as a result of the injury to the left ribs 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claims for service connection for PTSD and a skin 
disorder secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.156(a), 3.303 (1999).

2.  The claims for service connection for memory loss due to 
Agent Orange exposure and for the residuals of a fracture of 
the left ribs are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD 

Service connection for PTSD was denied in a rating action in 
July 1995.  The claim was denied because the evidence, 
including a VA examination in April 1995, did not show a 
diagnosis of PTSD.  The examiner found that the test and 
interview results failed to support a diagnosis of PTSD.  The 
diagnoses were: alcohol dependence continuous; dysthymia 
likely secondary to chronic alcohol dependence; multiple 
symptoms of a combat-related anxiety reaction but not meeting 
the full criteria for PTSD.  The veteran was advised of the 
denial in a letter in July 1995.  He did not file a timely 
appeal.

In February 1998, the veteran attempted to reopen his claim 
for service connection for PTSD.  Although the RO denied 
entitlement to service connection for PTSD without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for PTSD.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

When a claimant submits a claim for service connection, the 
question of whether there is new and material evidence to 
reopen the claim is implicated where there is a prior final 
decision regarding that claim.  Id. at 392.  Although these 
are two separate questions, they are components of a single 
claim for service connection.  Id.  Thus, the issue on appeal 
has been recharacterized on the title page of this decision.  
See also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has 
a legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1999); see also VAOPGCPREC 16-92 (1992).  When the RO 
denied the claim on the merits in July 1998, all of the 
evidence of record was reviewed.  Since the Board must review 
all of the evidence of record in order to determine whether 
new and material evidence has been presented, the veteran is 
not prejudiced by the Board's consideration of the 
preliminary issue of whether new and material evidence has 
been submitted.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the final July 1995 rating 
action in accordance with the holding in Hodge, supra. 

Under the current regulations, service connection for PTSD 
requires (i) medical evidence of a PTSD diagnosis, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (1999).

The additional evidence submitted since the final July 1995 
rating action includes reports of VA psychiatric examinations 
in April 1998 and May 1999 and the veteran's testimony at the 
hearing at the RO in March 1999.  On the April 1998 
examination, diagnoses were: alcohol dependence; alcohol-
induced mood disorder; symptoms of a combat related anxiety 
disorder without meeting the criteria for PTSD.  The examiner 
added that the veteran had no long, extended period of time 
of sobriety where one could make an accurate diagnosis of 
PTSD.  On the May 1999 examination, the diagnoses were: 
alcohol abuse/dependence; alcohol induced mood disorder.  At 
the hearing the veteran testified that he had the classic 
symptoms of PTSD, including nightmares, flashbacks, sleep 
problems, and startle reaction.  
  
The Board finds this evidence to be new but not material.   
As noted above, VA regulations require medical evidence of a 
diagnosis of PTSD.  The VA examinations in April 1998 and May 
1999 did not result in a diagnosis of PTSD.  The veteran does 
not have the medical expertise to make a PTSD diagnosis.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, this claim is not 
reopened.

II.  Skin condition as a result of exposure to Agent Orange.

The July 1995 rating action also denied service connection 
for a skin condition secondary to Agent Orange exposure.  The 
RO noted that the service medical records did not show a skin 
disorder.  The only current skin condition (lichen simplex 
chronicus), noted on VA examination in April 1995, was not 
among the diseases entitled to presumptive service connection 
based on exposure to herbicides used in Vietnam.  The veteran 
was advised of the denial.  He did not file a timely appeal.

Although the RO in the July 1998 rating action denied 
entitlement to service connection for a skin condition due to 
herbicide exposure without considering the preliminary issue 
of whether the appellant had submitted new and material 
evidence to reopen the claim, the Board, under the above 
analysis has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for a skin disorder due to 
herbicide exposure.

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who served in 
the Republic of Vietnam and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
such agent during service.  The Court in McCartt v. West, 12 
Vet. App. 164 (1999) stressed that in view of the plain 
language of the statute and regulation, neither the statutory 
or regulatory presumption will satisfy the incurrence element 
of Caluza where the veteran has not developed a condition 
enumerated in 38 C.F.R. § 3.309(e).  The Court found that 
because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure was erroneous as a matter of law.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval or air service, the diseases set forth in 38 C.F.R. § 
3.309(e) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx or trachea) and soft-tissue sarcoma.

The evidence added to the record since the prior final rating 
decision in July 1995, includes the report of a VA general 
medical examination.  The examiner noted flaking on the 
veteran's back, but did not make a diagnosis as to the skin 
disorder.  Also added to the record has been the veteran's 
hearing testimony to the effect that he had had a skin 
disorder involving his face, legs, and thighs since service.  

The Board stresses that the veteran has not produced medical 
evidence that he has chloracne.  (Chloracne is a skin disease 
listed at 38 C.F.R. § 3.309(e)).  He has also not produced 
competent medical evidence which links any current skin 
problem to service.  Accordingly, the Board finds that the 
new evidence is not so significant that it must be considered 
to fairly decide the merits of the claim.  Therefore, this 
claim is not reopened.

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, there was evidence that the 
appellant had stated that a private physician had reviewed 
his military records and found continuity between his in 
service condition and his present condition.  In this case, 
there is no indication of any other pertinent evidence 
concerning the issues of service connection for PTSD and a 
skin disorder due to exposure to herbicide.  Therefore, the 
obligations under 38 U.S.C.A. § 5103 have been satisfied.

III.  Memory loss due to Agent Orange exposure.

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement. A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence. Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

There is no evidence of memory loss during service or for 
many years thereafter.  Memory problems were first reported 
on the VA psychiatric examination in April 1998.  However, as 
noted above, memory loss is not among the disorders listed at 
38 C.F.R. § 3.309(e).  In addition, there is no competent 
medical evidence linking any current memory loss to service.  
Therefore, in the absence of the required nexus, this claim 
is not well grounded and must be denied.  
  

IV.  Rib fractures.

The service medical records do disclose that in October 1971, 
the veteran was struck in the left side of the ribs with a 
hard object .  An x-ray of the left rib cage showed no 
fracture.  On the separation examination, residuals of the 
injury to the left side of the ribs were not noted.  The post 
service medical record discloses no evidence of residuals of 
the in- service injury to left side of the ribs.  On the VA 
examination in April 1998, the veteran reported a history of 
rib fractures while he was in Vietnam.  However, the 
examination of the chest disclosed no residuals of the injury 
and no current disability was diagnosed.  Accordingly, in the 
absence of medical evidence of current disability, this claim 
is not well grounded and must be denied.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran has not put the VA on notice of the existence of any 
additional evidence pertaining to the claims for a memory 
loss and residuals of fracture of the ribs which would have 
made these claims plausible.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been submitted to reopen 
claims for service connection for PTSD and for a skin 
condition as a result of exposure to Agent Orange.  The 
claims for service connection for memory loss due to exposure 
to Agent Orange and for service connection for the residuals 
of a left rib fracture are not well grounded and are denied.



		
	NANCY I. PHILLIPS 
	Member, Board of Veterans' Appeals



 

